                                                  OlF
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                    X

   ARCH SPECIALTY INSURANCE COMPANY,

                                    Plaintiff,
                                                                                                 ORDER
                   -against-
                                                                                      18-CV-4043(NGG)(SMG)
   KAJAVI CORP.,


                                    Defendant.
                                                                    X
 NICHOLAS G. GARAUFIS,United States District Judge.

          Plaintiff Arch Specialty Insurance Company("Arch") brings this diversity action against

 Defendant Kajavi Corp.("Kajavi")for breach of contract, unjust enrichment, and account stated.

(Compl.(Dkt. 1).) Upon Plaintiffs application and in light of Defendant's failure to appear in or

 otherwise defend this action, the Clerk ofthe Court entered Defendant's default on January 10,

 2019. (Entry of Default(Dkt. 12).) Currently pending before the court is Plaintiffs motion for

 defaultjudgment. (PI. Mot. for Default J.("Mot.")(Dkt. 13).) The undersigned referred

 Plaintiffs motion to Magistrate Judge Steven M. Gold, who issued a report and recommendation

("R&R")that the court grant the motion. (R&R(Dkt. 21)at 1.)

          This case arises out ofa dispute regarding a commercial general liability insurance

 policy. Policy No. AGL 003156800,that Plaintiffissued to Defendant in November 2015 (the

"Policy").' (Compl.^ 6.) The Policy provided that Plaintiff would indemnify Defendant against

 certain liabilities in exchange for the payment of premiums. (Id.f 7.) Defendant promised to

 pay certain "initial premiums" based on its estimated exposure but agreed that those premiums




'Once the Clerk enters a defendant's default, the defendant is deemed to have admitted the well-pleaded allegations
in the complaint pertaining to liability. See Greyhound Exhibiteroup. Inc. v. E.L.U.L. Realty Corp.. 973 F.2d 155,
158(2d Cir. 1992). The court therefore accepts as true the complaint's factual allegations relating to liability.

                                                         1
were subject to increase or decrease based upon subsequent audits. (Id. K 10.) During the

effective dates ofthe Policy, Plaintiff performed its contractual obligations and insured

Defendant's business. (Id H 8.) Following an audit assessing Defendant's exposure to risk,

Plaintiff determined that Defendant owed an additional premium of $150,856 (the "Additional

Premium") as well as a New York Surplus Lines Tax equal to 3.6% ofthe Additional Premium

and a New York State Stamping Fee equal to 0.2% ofthe Additional Premium (according to

Plaintiff, these two amounts total $5,702.36). (Id    10-11; 14-15.) Plaintiff sent defendant an

invoice payable September 26, 2017 for the Additional Premium, and a letter dated December

19, 2017 demanding payment ofthe Additional Premium and Taxes and Fees. (Id H 15.)

Defendant, however,failed to make any payment towards the amount due. (Id          17.) As a

result, on July 13,2018,Plaintiff commenced this lawsuit. (Id)

        Judge Gold applied New York law, and found that Plaintiff had successfully stated a

claim for breach of contract. (R&R at 4-5.) In order to calculate damages, he examined the

complaint and the documentary evidence submitted by Plaintiff, including the Policy, affidavits,

an audit report, and an invoice showing that payment was demanded from Defendant. (Id at 6.)

Judge Gold then recommended that Plaintiff be awarded damages as follows: $156,588.53 in

damages on its breach of contract claim, together with pre-judgment interest at a rate of nine

percent per annum calculated from September 26, 2017 until the date judgment is entered; post-

judgment interest on the damages amount at the statutorily prescribed rate from the date

judgment is entered until the date thejudgment is paid; and $529.99 in costs. (Id at 8.)

       No party has objected to Judge Gold's R&R,and the time in which to do so has passed.

See Fed. R. of Civ. P. 72(b)(2). (See also R&R at 8.) Therefore, the court reviews the R&R for

clear error. S^ Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No. 09-CV-2502(KAM)
(JO),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v. Walker. 216 F. Supp. 2d

157,159(S.D.N.Y. 2000).

       Having found no clear error, the court ADOPTS IN FULL the R&R and GRANTS

Plaintiffs motion for defaultjudgment.

       Plaintiffis awarded damages as follows:

          • $156,588.53 in damages on its breach of contract claim, together with pre-
            judgment interest at a rate of nine percent per annum calculated from September
            26,2017 until the date judgment is entered;

          • Post-judgment interest on the damages amount at the statutorily prescribed rate
            from the date judgment is entered until the date the judgment is paid; and

          • $529.99 in costs.

       SO ORDERED.
                                                                 s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                       NrCHOLAS G. GARAUFIS
       August    ,2019                                          United States District Judge
